Case: 1:17-md-02804-DAP Doc #: 1049 Filed: 10/18/18 1 of 2. PageID #: 26334




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í59)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,052 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:

                      Oct 18, 2018

                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1049 Filed: 10/18/18 2 of 2. PageID #: 26335




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                  SCHEDULE CTOí59 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


GEORGIA SOUTHERN

                                   Hospital Authority of Baxley et al v.
  GAS        2       18í00115      Amerisourcebergen Drug Corporation et al

INDIANA SOUTHERN

  INS        4       18í00175      RIPLEY COUNTY v. PURDUE PHARMA L.P. et al

LOUISIANA MIDDLE

                                   Jefferson Davis Parish Police Jury v.
  LAM        3       18í00879      AmerisourceBergen Drug Corporation et al
                                   Lasalle Parish v. AmerisourceBergen Drug Corporation
  LAM        3       18í00880      et al

MASSACHUSETTS

                                   Town of North Andover, Massachusetts v.
  MA         1       18í12015      Amerisourcebergen Drug Corporation et al
                                   Town of Stoneham, Massachusetts v.
  MA         1       18í12016      Amerisourcebergen Drug Corporation et al
                                   Town of Wilmington, Massachusetts v.
  MA         1       18í12017      Amerisourcebergen Drug Corporation et al
                                   Town of Lunenberg, Massachusetts v.
  MA         4       18í40160      Amerisourcebergen Drug Corporation et al
                                   Town of Upton, Massachusetts v. Amerisourcebergen
  MA         4       18í40162      Drug Corporation et al

MISSISSIPPI SOUTHERN

                                   City of Laurel, Mississippi v. Amerisourcebergen Drug
  MSS        2       18í00173      Corporation et al

VIRGINIA WESTERN

                                   Tazewell County, Virginia v. Amerisourcebergen Drug
  VAW        1       18í00036      Corporation et al
